Citation Nr: 0929542	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The Veteran's service-connected disabilities are rated as 
follows: posttraumatic stress disorder (100 percent), right 
knee degenerative joint disease (40 percent), left knee 
degenerative joint disease associated with right knee 
degenerative joint disease (30 percent), and infectious 
hepatitis (0 percent).

3.  The veteran has effectively lost the use of both of his 
lower extremities, such as to preclude locomotion without the 
aid of braces, canes, or a walker, due to his service- 
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for specially adapted housing have been met.  38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. § 3.809 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in April 2006 and August 2006.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.


Specially Adapted Housing and Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met: 
(a) Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
(b) Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total 
disability due to: 
(1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair, or 
(2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use 
of one lower extremity, or 
(3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or 
injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(4) The loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper 
extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(c) Duplication of benefits. The assistance referred to 
in this section will not be available to any veteran 
more than once. 
(d) "Preclude locomotion." This term means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other 
methods may be possible.  (Authority: 38 U.S.C. 2101, 
2104) 38 C.F.R. § 3.809(d) (2008).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran who served after April 20, 
1898, if the following requirements are met: (Authority: 38 
U.S.C. 2101(b)) 
(a) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under §3.809 nor had the veteran 
previously received assistance in acquiring specially 
adapted housing under 38 U.S.C. 2101(a). A veteran who 
first establishes entitlement under this section and 
who later becomes eligible for a certificate of 
eligibility under §3.809 may be issued a certificate of 
eligibility under §3.809. However, no particular type 
of adaptation, improvement, or structural alteration 
may be provided to a veteran more than once. 
(b) The veteran is entitled to compensation for 
permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of 
use of both hands. (Authority: 38 U.S.C. 2101(b)) 
(c) The assistance referred to in this section will not 
be available to any veteran more than once. (Authority: 
38 U.S.C. 2102) 38 C.F.R. § 3.809a (2008).

Factual Background and Analysis

VA records show service connection is established for 
posttraumatic stress disorder (100 percent), right knee 
degenerative joint disease (40 percent), left knee 
degenerative joint disease associated with right knee 
degenerative joint disease (30 percent), and infectious 
hepatitis (0 percent).  A December 2005 rating decision 
established entitlement to special monthly compensation based 
upon the loss of use of the right lower extremity.  

In statements in support of his claim the Veteran asserted 
entitlement to the requested benefits was warranted because 
he was unable to move between the rooms of his trailer in his 
motorized wheelchair.  He stated that he had to use his cane 
to access his kitchen, bedroom, and bathroom and that because 
he was a fall risk it was dangerous for him to do this.  His 
service representative also asserted that the cumulative 
effect of his service-connected right knee and PTSD 
disabilities significantly affected his functional capacity.  

The medical evidence of record includes a January 2005 
examination report noting the Veteran was able to walk 200 
yards without stopping, but that then he must rest.  He was 
able to squat, kneel, and climb stairs.  The diagnosis was 
severe post-traumatic degenerative arthrosis.  The examiner 
noted the findings were consistent with a 2001 examination 
except for more instability at the present time.  A November 
2005 examiner noted he had bilateral instability to anterior 
and posterior drawer tests and that he had extreme difficulty 
arising from his wheelchair to take the two steps to get to 
the examination table.  

Records dated in July 2007 noted the Veteran stated he 
continued to ambulate wearing his braces which he stated did 
not fit well and that he only used a right crutch.  He was 
referred to Prosthetics for hinged knee braces.  A January 
2008 VA kinesiotherapy note reported the Veteran requested a 
pair of auxiliary crutches because he felt he could walk 
better with them.  He also expressed his concern about 
falling due to his knees buckling on him without warning.  It 
was noted that he was presently only using a single forearm 
crutch and that he stated he had a power wheelchair which was 
too large for his mobile home.  VA examination in March 2008 
revealed Lachman, drawer, varus and valgus stress, and 
McMurray tests were negative.  The diagnoses included severe 
degenerative joint disease of the knees, right greater than 
left.

On VA examination in June 2008 the Veteran complained of 
daily pain to the knees and instability, right greater than 
left.  He stated he could no longer do yard work or walk or 
stand for prolonged periods.  He used bilateral knee braces, 
a crutch, and a wheelchair as assistive devices.  Lachman and 
drawer tests showed increased laxity.  The diagnosis was 
severe degenerative joint disease of the knees.

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the veteran's service-connected 
disabilities plainly have a combined effect on his lower 
extremities so as to effectively preclude locomotion without 
the aid of braces, a cane, or a walker.  The Board concludes 
that the veteran's problems with instability and falling 
preclude locomotion without the aid of an assistive device. 
While he may be able to ambulate a very short distance (one 
block) without the use of assistance, there is a clear 
necessity for regular and constant use of a cane and 
bilateral hinged knee braces as normal locomotion aids.  The 
record shows that the veteran has been issued [by VA], and 
uses, assistive devices for ambulation; it may reasonably be 
assumed that this is because the assistive devices are 
necessary.  As such, the Board concludes that the veteran's 
service-connected disabilities preclude locomotion without 
the aid of assistive devices. See 38 C.F.R. § 3.809(d). Thus, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a) has been shown.

In light of the grant of entitlement to specially adapted 
housing, the claim for a special home adaptation grant under 
38 U.S.C.A. § 2101(b) is moot, as this benefit is available 
only if the veteran is not entitled to the more substantial 
benefit of specially adapted housing under 38 U.S.C.A. § 
2101(a).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is allowed, subject to 
the criteria governing the award of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


